The defendant's attorneys requested his Honor the presiding Judge, to charge the jury, as follows:
"If the evidence shows that the deceased was employed in South Carolina, as a laborer on a force of hands, in the employment of defendant, and that under his contract with the defendant, he worked in South Carolina, and afterwards went into North Carolina and was injured while working in *Page 141 
North Carolina, under the contract entered into, in South Carolina, then the law of South Carolina applies, and not the law of North Carolina."
His Honor said: "I charge you that, in connection with what I have already charged you, on that point." The charge as a whole does not show that the appellant was deprived of the benefit of this principle.
The form of the action, whether ex contractu or ex delicto, could not change the rights of the parties as to the nature, validity and interpretation of the contract.
"When parties enter into a contract, and there is a breach thereof, for which an action may be brought, either ex contractu
or ex delicto, the plaintiff must elect, whether to sue upon the contract or for the tort, as he can only resort to one of said actions. But he cannot by adopting a particular form of action, change the rights of the parties under the contract." Towles et al. v. R.R. 83 S.C. 501.
The charge was in harmony with the doctrine announced, in the case of Caldwell v. R.R. 73 S.C. 443, which states the rule correctly, and should be followed until it is overruled.
It seems to me, that the distinction drawn between that case and the one under consideration, is too refined, and will tend to confusion.
I therefore concur only in the result.